Citation Nr: 0311618	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  94-23 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.	Entitlement to an increased (compensable) evaluation for 
residuals of a right ring finger injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In February 2000, the Board 
remanded the veteran's claims to the RO for further 
evidentiary development.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  However, as noted above, in February 2000 the Board 
remanded the veteran's claims to the RO for further 
evidentiary development.   




A review of the claims file reveals that the veteran last 
underwent VA examination in 1994.  He failed to report for VA 
examination scheduled in 1997.  In a September 1998 letter, 
the RO asked the veteran if he preferred not to be reexamined 
or wanted to withdraw his appeal.  In an April 1999 letter to 
the veteran, his accredited representative noted his failure 
to report for VA examination and receipt of a total rating 
based upon individual unemployability (TDIU) (in a March 1997 
rating decision) and suggested that the veteran might want to 
withdraw his appeal.  It does not appear that the veteran 
responded to either letter.  Thus, in February 2000, the 
Board remanded the veteran's claim to obtain additional 
treatment records and to afford him the opportunity to 
undergo new VA examinations.  The records indicate that he 
failed to report for VA examinations scheduled in November 
and December 2000.   The veteran did not provide an 
explanation of his failure to report and did not request that 
the examinations be rescheduled.  In the March 2001 
supplemental statement of the case (SSOC), the RO advised the 
veteran of the consequences of his failure to report for VA 
examinations.  See 38 C.F.R. § 3.655 (consequences of failure 
to report for VA examination without good cause may include 
denial of claim).

The record reflects that the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000 
(even though the Board did advise the veteran of the VCAA in 
an October 2002 letter), and it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
Federal Circuit's decision in Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, ____F.3d___, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held 38 C.F.R. § 19.9(a)(2) to be invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit found 
that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.  The veteran should be contacted and 
invited to submit any additional 
evidence he may have in support of his 
claims.

2.  The veteran should also be notified 
by letter of the directives of the VCAA 
and the new heightened duty-to-assist 
regulations, regarding his claim for an 
increased rating for hypertension, in 
excess of 10 percent, and a compensable 
rating for residuals of a right ring 
finger injury.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.

3.  Then, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied, including VA re-
examination if warranted.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to an increased rating for 
hypertension and a compensable rating 
for residuals of a right ring finger 
injury.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the March 
2001 SSOC.  An appropriate period of 
time should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



